                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDUARDO PENA,                                    Case No. 19-cv-04065-MMC (TSH)
                                   8                   Plaintiff,
                                                                                          DISCOVERY ORDER
                                   9             v.
                                                                                          Re: Dkt. No. 50
                                  10     WELLS FARGO BANK, N.A.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court sets Plaintiff’s motion for a protective order, ECF No. 50, for hearing on
                                  14   January 30, 2020 at 10:00 am in Courtroom A. This order does not affect the briefing schedule.
                                  15          IT IS SO ORDERED.
                                  16

                                  17   Dated: December 23, 2019
                                  18
                                                                                                  THOMAS S. HIXSON
                                  19                                                              United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
